Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Vasogen Announces Second Quarter 2007 Results MISSISSAUGA, ON, July 10 /CNW/ - Vasogen Inc. (NASDAQ:VSGN; TSX:VAS), today reported the results of operations for the second quarter of 2007. All dollar amounts referenced herein are in Canadian dollars unless otherwise noted. At May 31, 2007, our cash and cash equivalents and restricted cash totaled $33.8 million, compared with $36.8 million at November 30, 2006, and $27.4 million at February 28, 2007. The change in our cash position resulted from net proceeds of $15.4 million from our May 2007 financing, partially offset by cash used for operations. Our net cash used in operations for the three months and six months ended May 31, 2007, was $7.9 million and $16.9 million, respectively. The net cash used in operations includes restructuring costs for the three months and six months ended May 31, 2007 of $2.5 million and $2.9 million, respectively. As of April 1, 2007, the outstanding principal balance of our senior convertible notes was fully repaid. From September 1, 2006, we were required, under the terms of the convertible notes, to maintain a balance of cash, including restricted cash and marketable securities, equal to 110% of the convertible notes outstanding. We satisfied this cash test at all times. With the repayment of our convertible notes during this quarter, the remaining balance of our restricted cash will become unrestricted during the third quarter. The net loss for the second quarter of 2007 was $9.7 million, or $0.54 per common share, compared with a net loss of $22.4 million, or $2.59 per common share for the same period in 2006. We incurred a net loss for the six months ended May 31, 2007 of $17.4 million, or $1.02 per common share, compared with a net loss of $41.8 million, or $4.93 per common share for the same period in 2006. The key drivers of our reduced losses in 2007 are lower costs associated with the completion of our phase III clinical programs, the corporate costs associated with supporting these programs, and a reduction in expenses associated with our senior convertible notes. The difference between cash used in operations and our accounting loss is driven by non-cash items, such as certain expenses related to our senior convertible notes, stock option expense, and unrealized foreign exchange gains and losses. Vasogen is also today announcing the appointment of Graham D. Neil, CA, to the position of Chief Financial Officer. Mr. Neil has served with Vasogen for over seven years and has played a progressive and integral role in Vasogen's internal control, financial management and reporting. He joined the Company as Controller in 1999 and most recently served as Director of Finance.
